DETAILED ACTION
Claims 1-8 are pending in the Instant Application. 
Claims 1-8 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skowron et al. (“Skowron”), United States Patent Application Publication No. 2004/0039706, in view of Ote et al. (“Ote”), United States Patent No. 6,023,506.

As per claim 1, Skowron discloses an analysis database registration device that registers an analysis data file including analysis data acquired by an analysis data acquisition device from an analysis device in an analysis database via a storage, comprising: at least one processor configured to implement:  
([0029] wherein a creator creates a save region, the secure folder in which reports are stored once created, where in the reports are analysis data from an acquisition device);  
10a first determiner that determines whether the analysis data file is saved in the save region created by the creator ([0036] wherein a list of reports is the determiner determining if the data file is saved in the save region); 
a registrator that registers the analysis data file that is saved in the save region in the analysis database based on  the first determiner determining that the analysis data file is saved in the save region ([0036] wherein the system/registrator maintains a list of reports of files in the save region), but does not teach 15a second determiner that determines whether an instruction for ending registration of the analysis data file in the analysis database by the registrator is received; and a region processor that configures the save region created by the creator to be unavailable for the registration of the analysis data file in the analysis database based on the 20second determiner determining that the instruction for ending the registration of the analysis data file is received. However, Ote teaches 15a second determiner that determines whether an instruction for ending registration of a data file in the database by the registrator is received ([Col 15, lines 33-43] wherein the takeout button allows for the determiner to determine that the file is ending registration and going back to its original location) ; and a region processor that configures the save region created by the creator to be unavailable for the registration of the analysis data file in the analysis database based on the 20second determiner determining that the instruction for ending the registration of ([Col 15, lines 33-43] wherein removing the file makes the folder unavailable for the registration of the data file in that folder and returns the file to its original location). 
Both Skowron and Ote describe keeping files in secure folders. One could combine the ability to end registration of a file in Ote with the analysis data files in Skowron to teach the claimed invention. The interface in Ote would give the system of analysis files in Skowron the functionality in the claim. One could swap the files in Ote with the analysis files in Skowron and it would be obvious. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, substituting the files in Ote with the analysis files in Skowron would be obvious since the system in Ote can handle any type of file. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of creating and saving analysis data files in a save region in Skowron with the interface to determine the ending of a file registration in Ote in order to give the user the ability to be able to encrypt and decrypt files as easily as if the saved area was just a normal area in the file system. 

As per claim 2, note the rejection of claim 1 where Skowron and Ote are combined. The combination teaches the analysis database registration device according to claim 1. Skowron discloses the analysis data file (See the combination statement for claim 1). ([Col 14, lines 13-26] wherein the deletion of a folder (save region) can be triggered by the deletion of a file associated with the folder as noted).  

As per claim 3, note the rejection of claim 1 where Skowron and Ote are combined. The combination teaches the analysis database registration device according to claim 1. Ote further teaches a designator that designates a location of the save region to be created by 30the creator and identification information for identifying the save region based on a user operation, wherein the creator creates the save region in the storage based on the location of the save region and the identification information designated by the designator ([Col 10, lines 50-60] wherein the user can select the drive the save region is on by using the registration utility on that device, and the user can also move the folder as described in [Col 6, lines 54-59]) .  

As per claim 354, note the rejection of claim 1 where Skowron and Ote are combined. The combination teaches the analysis database registration device according to claim 3. Ote further teaches a region mover that moves an existing save region to another location when the save region identified by the identification information already exists in the location designated by the designator ([Col 6, lines 54-66] wherein a region/folder can be moved to another location, by moving the file so that it already exists in that location, and then the registration of that folder can occur at the new location).  

As per claim 5, Skowron discloses an analysis data collection system that collects an analysis data file including analysis data acquired by an analysis device as an analysis database, comprising: 
an analysis data acquisition device that acquires analysis data from the analysis 5device ([0025] wherein the database stores the point data that is acquired); a storage ([0027]); and the analysis database registration device according to claim 1 (See the rejection above for claim 1 where Skowron and Ote are combined) that registers the analysis data file including the analysis data acquired by the analysis data acquisition device in the analysis database via the storage, wherein 10the analysis data acquisition device saves the analysis data file including the analysis data acquired from the analysis device in a save region created in the storage by the analysis database registration device ([0029] wherein a secure folder is used as the save region to store the analysis data file). 
Examiner notes that the new limitations are disclosed in Skowron, but the claim is dependent on claim 1, and so the combination of Skowron and Ote teach the entirety of the claim.  

As per claim 6, Skowron discloses an analysis system comprising:  15an analysis device that acquires analysis data indicating a result of analysis by analyzing a sample ([0027] wherein data can be sampled at a rate of every 15 seconds and analyzed for reports); a database storage device that stores an analysis database ([0027] wherein the data is stored in the database); and the analysis data collection system according to claim 5 that collects an analysis data file including analysis data acquired by the analysis device as an analysis database (See the rejection above for claim 5, which includes the limitations from claim 1, where Skowron and Ote are combined), 20wherein the registrator of the analysis data collection system registers an analysis data file that is saved in the save region in the analysis database of the database storage device ([0029] wherein a secure folder is used as the save region to store the analysis data file). 

As per claim 257, Skowron discloses an analysis database registration method for registering an analysis data file including analysis data acquired by an analysis data acquisition device from an analysis device in an analysis database via a storage including: 
creating a save region to be used in order for the analysis data acquisition device to save the analysis data file in the storage([0029] wherein a creator creates a save region, the secure folder in which reports are stored once created, where in the reports are analysis data from an acquisition device);  
30determining whether the analysis data file is saved in the created save region ([0036] wherein a list of reports is the determiner determining if the data file is saved in the save region); registering the analysis data file that is saved in the save region in the analysis database based on determining that the analysis data file is saved in the save region([0036] wherein the system/registrator maintains a list of reports  of files in the save region); but does not disclose determining whether an instruction for ending registration of the analysis data 35file in the analysis database is received; and configuring the save region to be unavailable for the registration of the analysis data file in the analysis database based on determining that the instruction for ending the registration of the analysis data file is received. However, Ote teaches determining whether an instruction for ending registration of a data 35file in the analysis database has been given ([Col 15, lines 33-43] wherein the takeout button allows for the determiner to determine that the file is ending registration and going back to its original location); and configuring the save region to be unavailable for the registration of the analysis data file in the analysis database based on determining that the instruction for ending the registration of the analysis data file is received ([Col 15, lines 33-43] wherein removing the file makes the folder unavailable for the registration of the data file in that folder and returns the file to its original location). 
Both Skowron and Ote describe keeping files in secure folders. One could combine the ability to end registration of a file in Ote with the analysis data files in Skowron to teach the claimed invention. The interface in Ote would give the system of analysis files in Skowron the functionality in the claim. One could swap the files in Ote with the analysis files in Skowron and it would be obvious. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, substituting the files in Ote with the analysis files in . 




Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skowron in view of Ote, in further view Sakata United States Patent Application Publication 2005/0240586. 

As per claim 8, note the rejection of claim 1 where Skowron and Ote are combined. The combination teaches the analysis database registration device according to claim 1, but does not teach wherein the analysis data acquired from the analysis device includes chromatograph data of a sample. However, Sakata teaches wherein the analysis data acquired from the analysis device includes chromatograph data of a sample ([0003]).
Both Skowron and Sakata generate reports. One could use the chromatograph data from Sakata in place of the data used in reports in Skowron to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. Here . 


Response to Arguments
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive. 
Applicant states in REMARKS, page 8, that “Skowron et al. does not teach the claimed “creator.”” Examiner equates the “creator” to the server that creates the “secure folder,” which is described as being created/generated in [0029] of Skoworn. The “storage” is simply an area of where the “secure folder” is located. The “analysis data file” is a report. The “registrator” is the system that maintains the list of reports in the “secure folder.” Adding the report to the list is the act of registering the analysis data file. There is nothing in the claim language that indicates that the “storage” and the “analysis database” have to be on separate physical entities. The “storage” can be the area of the device that stores the analysis data file, and the registering of the analysis data file in the analysis database can be the list saved on a different part of the server. Therefore, Skowron teaches the claimed invention. 
Applicant goes on to state in REMARKS, page 8 that Skowron et al. fails to teach or suggest the claimed “first determiner.” However, as stated above, since the system monitors in a list which files are stored in the “secure folder,” the system determines if 
Applicant goes on to state in REMARKS, page 8, that:
“Moreover, according to the Examiner's assertion as mentioned above, the "analysis data file" is registered in the "save region" created by the "creator." However, according to claim 1, the "analysis data file" is registered in the "analysis database" rather than in the "save region" created by the "creator." Therefore, Applicant respectfully submits that Skowron et al. fails to teach or suggest the claimed "registrator."”

The claim recites that the “analysis data file is saved in the save region,” wherein the “a creator that creates a save region.” The “analysis data file” is registered in a stored list. “Registering” and “saving” are different actions. Examiner has shown the Skowron discloses both limitations as noted above. 
	Examiner goes on to state in REMARKS, page 8:
“Ote et al. fails to disclose making the safe folder unavailable for storage of the safe folder in the data file after moving the data file as mentioned above. Therefore, Applicant respectfully submits that Ote et al. fails to teach the claimed "region processor."”
The claim actually recites “a region processor that configures the save region created by the creator unavailable for the registration of the analysis data file in the analysis database.” Therefore, the claim recites only making the save region unavailable to the analysis data file. Ote teaches these limitations since [Col 15, lines 33-43] describes deleting the file from the save region making the analysis data file unavailable for registration since it would no longer be stored there. The file is returned to its original location. Therefore, Ote teaches these limitations. 
unreliable save region) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	After review of the REMARKS, Examiner suggests further clarifying elements to overcome the prior art on record. There are several instances where Applicant seems to be giving meaning to terms that are not normally given to terms, which need further clarification in the claim language. For instance, it is unclear if the “creator” is a user, client, server, or software application.  The REMARKS, on page 9 suggests that the analysis data file is saved to an unreliable region, referring to registration. It is unclear what registration is in comparison to storing. Are the files moved? Are different files stored in the different locations? Applicant is encouraged to clarify the claim language to include such details to describe the process with my exactness. If questions remain, please contact the Examiner for an interview. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158